Citation Nr: 1618697	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-22 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right lung pleural plaques due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980.  

This appeal comes to the Board of Veterans' Appeals (Board) from a April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for his right lung pleural plaques, which he states is due to asbestos exposure.  As found by the RO, the Veteran's military occupation specialty (MOS) of boiler technician (BT) has a highly probable level of exposure to asbestos, and the Veteran has therefore established that he was exposed to asbestos.  Although the Veteran's representative argued in the April 2016 written brief presentation that a remand is warranted because VA has not made a written determination detailing the timeline of the Veteran's possible asbestos exposure, given the finding that the Veteran was exposed to asbestos in service, a remand on this basis is not required.

However, a remand is warranted for a new medical opinion.  The April 2012 VA examiner cited the Veteran's post-service exposure to asbestos as a reason for finding that his current disability is unrelated to his asbestos exposure.  However, the Veteran's August 2012 statement indicated that he used protective gear during this post-service work.  Consequently, a September 2012 request for physical examination asked for an addendum opinion be provided, and that this opinion specifically consider the Veteran's April 2012 statement.  However, in discussing the evidence that was reviewed in the September 2012 addendum, the examiner did not mention this document.  The Veteran has also provided additional statements, received by VA in May 2012 and January 2013, which also discuss his exposure in service to asbestos and other chemicals.  The Veteran's representative also provided information concerning asbestos with its April 2016 written brief presentation, specifically, an article on asbestos from the Agency for Toxic Substances and Disease Registry.  A new medical opinion therefore needs to be obtained that considers the Veteran's lay statements and this information.

Accordingly, the case is REMANDED for the following action:

1.  Request an opinion from an appropriate specialist physician.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The physician should provide an opinion as to whether it is at least as likely as not that the Veteran's respiratory disability is related to his time in service, to include as due to asbestos exposure.

In responding to the above, the physician should provide a rationale that takes into account all lay and medical evidence, including the Veteran's lay statements of May 2012, August 2012, and September 2013, and the information submitted by the Veteran's representative in the April 2016 written brief presentation, specifically the article on asbestos from the Agency for Toxic Substances and Disease Registry.

2.  When the development requested has been completed, the case should be reviewed.  If a benefit sought is not granted, furnish a Supplemental Statement of the Case, and afford the Veteran and his representative a reasonable opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

